DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for GaN growth using a lithium nitride, sodium nitride, magnesium nitride, or calcium nitride as a nitride of an alkali metal or a nitride of an alkaline earth metal and manganese, cobalt, or chromium as the transition metal, does not reasonably provide enablement for the growth of GaN using any and all nitrides of an alkali or alkaline earth metal and any and all transition metals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention disclosed in the instant application relates to a method of forming a GaN crystal by liquid phase epitaxy.  This is achieved by, for example, adding a nitride of an alkali metal or alkaline earth metal such as lithium nitride, sodium nitride, magnesium nitride, and/or calcium nitride with or without a transition metal such as manganese, claim 1 broadly recites a step of “adding at least one or more of a nitride of an alkali metal or an alkaline earth metal and a transition metal.”  The recitation of an alkali metal, alkaline earth metal, and a transition metal necessarily encompasses all of the elements in columns 1 and 2 of the periodic table as well as all the transition metals in columns 3-12 including, for example, elements such as francium, radium, hafnium, technetium, rutherfordium, as well as the rare earth lanthanides and actinides.  These elements are clearly in columns 1-12 of the periodic table, but necessarily exhibit properties such as radioactivity that are clearly vastly different from Li, Na, Mg, Ca, Mn, Co, or Cr as disclosed in the instant application.  Accordingly, it is the Examiner’s position that undue experimentation would be required in order to determine the growth conditions, including the temperature, pressure, relative concentration range(s), and the like in order to enable the range of alkali metal, alkaline earth metal, and transition metal nitrides recited in the context of claim 1.  Dependent claims 2-9 are similarly rejected due to their dependence on claim 1.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites, inter alia, a step of adding “at least one or more of a nitride of an alkali metal or an alkaline earth metal and a transition metal.”  It is unclear whether, for example, a nitride of an alkali metal is added with an alkaline earth metal and a transition metal; if a nitride of an alkali metal is added with a nitride of an alkaline earth metal and a transition metal; if a nitride of only an alkali metal or a nitride of only an alkaline earth metal is used alone or with a transition metal; or if a nitride of an alkali metal is added with a nitride of an alkaline earth metal and a nitride of a transition metal.  For examination purposes it is assumed applicants intended to recite that “at least one or more of a nitride of an alkali metal [[or]], a nitride of an alkaline earth metal, and a transition metal” are added.  In this regard the additive may be comprised of a nitride of an alkali metal and/or a nitride of an alkaline earth metal in combination with a transition metal.  This interpretation appears to be consistent with at least Examples 1-4 of the specification which teach the addition of, for example, Fe4N and Mg3N2 to metal Ga.  Dependent claims 2-9 are similarly rejected due to their dependence on claim 1.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-3 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 12 of U.S. Patent No. 9,890,471 (hereinafter “the ‘471 patent”) in view of U.S. Patent Appl. Publ. No. 2012/0125255 to Yuya Saito (“Saito”).  
Regarding claim 1, claim 1 of the ‘471 patent recites substantially all of the limitations recited in claim 1 of the instant application, but does not recite the step of adding at least one or more of a nitride of an alkali metal or an alkaline earth metal and a transition metal to the metal gallium and iron nitride.  However, in ¶[0055]-[0087] and Example 1 in Fig. 2 and ¶¶[0163]-[0174] as well as elsewhere throughout the entire reference Saito teaches an analogous method of growing GaN crystals by the flux method in a molten solvent of Ga mixed with one or more catalysts.  In ¶¶[0058]-[0060] Saito specifically teaches that the raw material elements may include more than one nitrogen-containing material and may include N2 and/or NH3 gases in combination with alkali and alkaline earth metal nitrides such as Mg3N2 with ¶[0066] of Saito specifically teaching that one or a combination of solvents such as magnesium nitride may be added.  In Example 1 Saito teaches the use of Li3GaN2 as a nitriding raw material in combination with the flow of N2 gas during crystal growth.  Thus, a person of ordinary skill in the art would look to the teachings of Saito and would readily recognize that a nitride of an alkaline metal or a nitride of an alkaline earth metal such as Li3GaN2 or Mg3N2, respectively, may be added to the melt comprised of tetrairon mononitride (Fe4N) and metallic gallium with the 
Regarding claim 2, claim 1 of the ‘471 patent does not recite that the nitride of an alkaline earth metal is added to the metal gallium and the iron nitride.  However, in ¶¶[0058]-[0060] Saito teaches that the raw material elements utilized during GaN crystal growth by liquid phase epitaxy may include more than one nitrogen-containing material and may include N2 and/or NH3 gases in combination with alkali and alkaline earth metal nitrides such as Mg3N2 with ¶[0066] of Saito specifically teaching that one or a combination of solvents such as magnesium nitride may be added.  In Example 1 Saito teaches the use of Li3GaN2 as a nitriding raw material in combination with the flow of N2 gas during crystal growth.  Thus, a person of ordinary skill in the art would look to the teachings of Saito and would readily recognize that a nitride of an alkaline metal or a nitride of an alkaline earth metal such as Li3GaN2 or Mg3N2, respectively, may be added to the melt comprised of tetrairon mononitride (Fe4N) and metallic gallium with the motivation for doing so being to, for example, ensure that nitrogen is incorporated into the melt in amounts sufficient to generate GaN crystals.  
Regarding claim 3, claim 1 of the ‘471 patent does not recite that the nitride of an alkaline earth metal is magnesium nitride.  However, in ¶¶[0058]-[0060] Saito teaches that the raw material elements utilized during GaN crystal growth by liquid phase epitaxy may include more than one nitrogen-containing material and may include N2 and/or NH3 gases in combination with alkali and alkaline earth metal nitrides such as Mg3N2 with ¶[0066] of Saito specifically teaching that one or a combination of solvents such as magnesium nitride may be added.  In Example 1 Saito teaches the use of Li3GaN2 as a 2 gas during crystal growth.  Thus, a person of ordinary skill in the art would look to the teachings of Saito and would readily recognize that a nitride of an alkaline earth metal such as Mg3N2 may be added to the melt comprised of tetrairon mononitride (Fe4N) and metallic gallium with the motivation for doing so being to, for example, ensure that nitrogen is incorporated into the melt in amounts sufficient to generate GaN crystals.  
Regarding claim 5, claim 2 of the ‘471 patent recites substantially all of the limitations recited in claim 5 of the instant application.  
Regarding claim 6, claim 3 of the ‘471 patent recites substantially all of the limitations recited in claim 6 of the instant application.  
Regarding claim 7-8, claims 8 and 12 of the ‘471 patent recites substantially all of the limitations recited in claims 7-8 of the instant application.  
Regarding claim 9, claims 8 and 12 of the ‘471 patent recites substantially all of the limitations recited in claim 9 of the instant application, but do not explicitly recite that deposition occurs on both surfaces of the substrate simultaneously.  However, in Fig. 2 and ¶¶[0168]-[0174] Saito teaches that a GaN seed crystal (100) is immersed into a melt (102) with opposing sides fully exposed such that deposition occurs on both surfaces of the substrate simultaneously.  Thus, a person of ordinary skill in the art would be motivated to utilize a seed crystal with front and back surfaces exposed during GaN crystal growth in order to increase the overall surface area over which crystal growth occurs.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘471 patent in view of Saito and further in view of U.S. Patent Appl. Publ. No. 2013/00656036 to Hayashi, et al. (“Hayashi”).  
Regarding claim 4, claim 1 of the ‘471 patent does not explicitly recite that the transition metal is any one of manganese, cobalt, and chromium.  However, in Figs. 1 & 10-14, ¶¶[0055]-[0076], and ¶¶[0138]-[0167] Hayashi teaches an analogous method of growing GaN seed crystals (25) and GaN bulk crystals (80)-(83) by liquid phase epitaxy.  In ¶¶[0128]-[0129] and ¶¶[0163]-[0167] Hayashi further teaches that one or more additives may be introduced to the melt in order to, for example, produce a doped GaN crystal or to impart certain properties.  In one embodiment the GaN crystal is provided with magnetic properties by doping with a transition metal such as manganese or chromium.  Thus, a person of ordinary skill in the art would look to the teachings of Hayashi and would be motivated to introduce a transition metal such as manganese or chromium to the melt during crystal growth in order to, for example, produce GaN crystals having magnetic properties for a particular application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Appl. Publ. No. 2015/033975 to Watanabe, et al. (hereinafter “Watanabe”) in view of U.S. Patent Appl. Publ. No. 2012/0125255 to Yuya Saito (“Saito”).  U.S. Patent Appl. Publ. No. 2016/0201215 is the U.S. national stage entry of Watanabe and is used as an English language translation thereof.  
Regarding claim 1, Watanabe teaches a method for producing a gallium nitride crystal (see, e.g., the Abstract, Figs. 1-16, and entire reference) comprising: 
a step of adding metal gallium and iron nitride (see, e.g., Figs. 1-2 and ¶¶[0032]-[0057] as well as Example 1 in ¶¶[0080]-[0087] which teach the addition of tetrairon mononitride (Fe4
performing heating in a nitrogen atmosphere to at least a reaction temperature at which the metal gallium reacts (see, e.g., Figs. 1-2 and ¶¶[0032]-[0057] as well as Example 1 in ¶¶[0080]-[0087] which teach introducing nitrogen gas and heating the crucible to a temperature of 900 °C to form GaN). 
Watanabe does not explicitly teach the step of adding at least one or more of a nitride of an alkali metal or an alkaline earth metal and a transition metal to the metal gallium and iron nitride.  However, in ¶[0055]-[0087] and Example 1 in Fig. 2 and ¶¶[0163]-[0174] as well as elsewhere throughout the entire reference Saito teaches an analogous method of growing GaN crystals by the flux method in a molten solvent of Ga mixed with one or more catalysts.  In ¶¶[0058]-[0060] Saito specifically teaches that the raw material elements may include more than one nitrogen-containing material and may include N2 and/or NH3 gases in combination with alkali and alkaline earth metal nitrides such as Mg3N2 with ¶[0066] of Saito specifically teaching that one or a combination of solvents such as magnesium nitride may be added.  In Example 1 Saito teaches the use of Li3GaN2 as a nitriding raw material in combination with the flow of N2 gas during crystal growth.  Thus, a person of ordinary skill in the art would look to the teachings of Saito and would readily recognize that a nitride of an alkaline metal or a nitride of an alkaline earth metal such as Li3GaN2 or Mg3N2, respectively, may be added to the melt comprised of tetrairon mononitride (Fe4N) and metallic gallium in the method of Watanabe with the motivation for doing so being to, for example, ensure that nitrogen is incorporated into the melt in amounts sufficient to generate GaN crystals.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Watanabe does not explicitly teach that the nitride of an alkaline earth metal is added to the metal gallium and the iron nitride.  However, as noted supra with respect to the rejection of claim 1, in ¶¶[0058]-[0060] Saito teaches that the raw material elements utilized during GaN crystal growth by liquid phase epitaxy may include more than one nitrogen-containing material and may include N2 and/or NH3 gases in combination with alkali and alkaline earth metal nitrides such as Mg3N2 with ¶[0066] of Saito specifically teaching that one or a combination of solvents such as magnesium nitride may be added.  In Example 1 Saito teaches the use of Li3GaN2 as a nitriding raw material in combination with the flow of N2 gas during crystal growth.  Thus, a person of ordinary skill in the art would look to the teachings of Saito and would readily recognize that a nitride of an alkaline metal or a nitride of an alkaline earth metal such as Li3GaN2 or Mg3N2, respectively, may be added to the melt comprised of tetrairon mononitride (Fe4N) and metallic gallium in the method of Watanabe with the motivation for doing so being to, for example, ensure that nitrogen is incorporated into the melt in amounts sufficient to generate GaN crystals.  
Regarding claim 3, Watanabe does not explicitly teach that the nitride of an alkaline earth metal is magnesium nitride.  However, as noted supra with respect to the rejection of claims 1-2, in ¶¶[0058]-[0060] Saito teaches that the raw material elements 2 and/or NH3 gases in combination with alkali and alkaline earth metal nitrides such as Mg3N2 with ¶[0066] of Saito specifically teaching that one or a combination of solvents such as magnesium nitride may be added.  In Example 1 Saito teaches the use of Li3GaN2 as a nitriding raw material in combination with the flow of N2 gas during crystal growth.  Thus, a person of ordinary skill in the art would look to the teachings of Saito and would readily recognize that a nitride of an alkaline earth metal such as Mg3N2 may be added to the melt comprised of tetrairon mononitride (Fe4N) and metallic gallium in the method of Watanabe with the motivation for doing so being to, for example, ensure that nitrogen is incorporated into the melt in amounts sufficient to generate GaN crystals.  
Regarding claim 5, Watanabe teaches that the iron nitride contains at least one or more of tetrairon mononitride, triiron mononitride, and diiron mononitride (see, e.g., Figs. 1-2 and ¶¶[0032]-[0057] as well as Example 1 in ¶¶[0080]-[0087] which teach the addition of tetrairon mononitride (Fe4N)).
Regarding claim 6, Watanabe teaches that the reaction temperature is more than or equal to 550°C and less than or equal to 1000°C (see, e.g., Figs. 1-2 and ¶¶[0032]-[0057] as well as Example 1 in ¶¶[0080]-[0087] which teach heating the crucible to a temperature of 900 °C).  
Regarding claim 7, Watanabe teaches that the gallium nitride crystal is formed on a substrate by a liquid phase epitaxy method (see, e.g., Figs. 3A-B and ¶¶[0061]-[0078] which teach GaN growth onto a substrate (210A) or (210B))
Regarding claim 8, Watanabe teaches that the substrate is a sapphire substrate (see, e.g., Example 4 in ¶¶[0100]-[0112] which teach that the substrate is sapphire).  
Regarding claim 9, Watanabe teaches that gallium nitride crystals are formed on both surfaces of the substrate simultaneously (see, e.g., Figs. 3A-B and ¶¶[0061]-[0078] which teach GaN growth onto a substrate (210A) or (210B) which has opposite sides exposed to the melt which necessarily means that GaN crystal growth occurs on both surfaces simultaneously).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Saito and further in view of U.S. Patent Appl. Publ. No. 2013/00656036 to Hayashi, et al. (“Hayashi”).  
Regarding claim 4, Watanabe and Saito do not explicitly teach that the transition metal is any one of manganese, cobalt, and chromium.  However, in Figs. 1 & 10-14, ¶¶[0055]-[0076], and ¶¶[0138]-[0167] Hayashi teaches an analogous method of growing GaN seed crystals (25) and GaN bulk crystals (80)-(83) by liquid phase epitaxy.  In ¶¶[0128]-[0129] and ¶¶[0163]-[0167] Hayashi further teaches that one or more additives may be introduced to the melt in order to, for example, produce a doped GaN crystal or to impart certain properties.  In one embodiment the GaN crystal is provided with magnetic properties by doping with a transition metal such as manganese or chromium.  Thus, a person of ordinary skill in the art would look to the teachings of Hayashi and would be motivated to introduce a transition metal such as manganese or chromium to the melt during crystal growth according to the method of Watanabe and Saito in order to, for example, produce GaN crystals having magnetic properties for a particular application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714